DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, and 11-20, respectively, of U.S. Patent No. 11,255,401 to Dillman et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and Dillman et al. recite with respect to claims 1, 9, and 19 a damper assembly, comprising: a tubular member including a sidewall and a cap positioned at an end of the sidewall, the sidewall and the cap defining an inner volume, wherein the sidewall comprises a first portion fixedly coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall; a rod extending within the inner volume; a primary piston positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface; and a secondary piston having a second contact surface, an opposing second surface, and an inner face that receives the rod, the second contact surface forming a passage or channel extending between the inner face and an outer periphery of the secondary piston, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber, a second working chamber, and a recoil chamber; and wherein the first contact surface and the passage are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston; wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from the recoil chamber through an aperture of the secondary piston and the flow conduit, upon engagement between the primary piston and the secondary piston, but is silent with regards to the limitation of the inner face being cylindrical and the limitation of a resilient member disposed between the secondary piston and the end cap and thereby positioned to bias the secondary piston into direct engagement with the shoulder.  With regards to the specific cylindrical inner face recitation and resilient member recitation not claimed in the later application, Examiner turns to In re Goodman. In In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to claims 9 and 19 of both the instant invention and Dillman et al. claim the specifically recited limiter.
Claims 5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively, of U.S. Patent No. 11,255,401 to Dillman et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and Dillman et al. recite with respect to claims 5 and 10 of the instant invention a damper assembly, comprising: a tubular member including a sidewall and a cap positioned at an end of the sidewall, the sidewall and the cap defining an inner volume, wherein the sidewall comprises a first portion fixedly coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall; a rod extending within the inner volume; a primary piston positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface; and a secondary piston having a second contact surface, an opposing second surface, and an inner face that receives the rod, the second contact surface forming a passage or channel extending between the inner face and an outer periphery of the secondary piston, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber, a second working chamber, and a recoil chamber; and wherein the first contact surface and the passage are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston; wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from the recoil chamber through an aperture of the secondary piston and the flow conduit, upon engagement between the primary piston and the secondary piston, and the limitation of a resilient member disposed between the secondary piston and the end cap and thereby positioned to bias the secondary piston into direct engagement with the shoulder, but is silent with regards to the limitation of the inner face being cylindrical.  With regards to the specific cylindrical inner face recitation, Examiner turns to In re Goodman. In In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to claim 10 of the instant invention and claim 9 of Dillman et al., both the instant invention and Dillman et al. claim the specifically recited limiter.
Claims 4, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, and 17, respectively, of U.S. Patent No. 10,619,696 to Dillman et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and Dillman et al. recite with respect to claims 4 a damper assembly, comprising: a tubular member including a sidewall and a cap positioned at an end of the sidewall, the sidewall and the cap defining an inner volume, wherein the sidewall comprises a first portion fixedly coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall; a rod extending within the inner volume; a primary piston positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface; and a secondary piston having a second contact surface, an opposing second surface, and an inner face that receives the rod, the second contact surface forming a passage or channel extending between the inner face and an outer periphery of the secondary piston, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber, a second working chamber, and a recoil chamber; and wherein the first contact surface and the passage are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston; wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from the recoil chamber through an aperture of the secondary piston and the flow conduit, upon engagement between the primary piston and the secondary piston, but is silent with regards to the limitation of the inner face being cylindrical, the inner cylindrical face defining a central aperture, the body member, and the limitation of a resilient member disposed between the secondary piston and the end cap and thereby positioned to bias the secondary piston into direct engagement with the shoulder (claims 4 and 20 of the instant invention).  With regards to the missing recitations not claimed in the later application, Examiner turns to In re Goodman. In In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to claims 10 and 20 of the instant invention and claims 8 and 17 of Dillman et al. they both claim the specifically recited limiter.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, respectively, of U.S. Patent No. 10,030,737 to Dillman et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and Dillman et al. recite with respect to claim 1 the instant invention and Dillman et al. a damper assembly, comprising: a tubular member including a sidewall and a cap positioned at an end of the sidewall, the sidewall and the cap defining an inner volume, wherein the sidewall comprises a first portion fixedly coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall; a rod extending within the inner volume; a primary piston positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface; and a secondary piston having a second contact surface, an opposing second surface, and an inner face that receives the rod, the second contact surface forming a passage or channel extending between the inner face and an outer periphery of the secondary piston, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber, a second working chamber, and a recoil chamber; and wherein the first contact surface and the passage are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston; wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from the recoil chamber through an aperture of the secondary piston and the flow conduit, upon engagement between the primary piston and the secondary piston, but is silent with regards to the limitation of the inner face being cylindrical, the inner cylindrical face defining a central aperture, the body member, the limitation of a resilient member disposed between the secondary piston and the end cap and thereby positioned to bias the secondary piston into engagement with the shoulder, the limitation of a seal disposed between the outer periphery of the secondary piston and the sidewall of the tubular member (claim 1 of the instant invention), and the limitation of a ring coupling the damper piston to the housing wherein the ring comprises a seal (claim 9 of the instant invention).  With regards to the missing recitations not claimed in the later application, Examiner turns to In re Goodman. In In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to claims 9 of the instant invention and claim 6 of Dillman et al., they both claim the specifically recited limiter.
Claim 1, 9, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 19, respectively, of U.S. Patent No. 11,199,239 to Dumitru.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and Dumitru et al. recite with respect to the claims a damper assembly, comprising: a tubular member including a sidewall and a cap positioned at an end of the sidewall, the sidewall and the cap defining an inner volume, wherein the sidewall comprises a first portion  coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall; a rod extending within the inner volume; a primary piston positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface; and a secondary piston having a second contact surface, an opposing second surface, and an inner face that receives the rod, the second contact surface forming a passage or channel extending between the inner face and an outer periphery of the secondary piston, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber, a second working chamber, and a recoil chamber; and wherein the first contact surface and the passage are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston; wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from the recoil chamber through an aperture of the secondary piston and the flow conduit, upon engagement between the primary piston and the secondary piston, but is silent with regards to the limitation of the inner face being cylindrical, the inner cylindrical face defining a central aperture, the outer cylindrical face, the body member, the one or more bypass orifices the limitation of a resilient member disposed between the secondary piston and the end cap and thereby positioned to bias the secondary piston into engagement with the shoulder, the limitation of a seal disposed between the outer periphery of the secondary piston and the sidewall of the tubular member.  With regards to the missing recitations not claimed in the later application, Examiner turns to In re Goodman. In In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to claims 9 and 19 of the instant invention and Dumitru et al., they both claim the specifically recited limiter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 21, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657